Citation Nr: 1747053	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-42 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this appeal is with the RO in Nashville, Tennessee.  

In June 2013, this appeal was remanded by the Board for further development.  In its remand, the Board noted that the Veteran did not execute a proper VA Form 22-22a, which appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  As such, the Board determined that the VFW was not the Veteran's authorized representative.  Similarly, while the Tennessee Department of Veterans Affairs (TDVA) submitted a statement in October 2014, the claims file does not contain a properly executed VA Form 22-22a for TDVA.  However, the Board does not wish to delay resolution of this claim, as the full benefit sought on appeal is being granted.


FINDING OF FACT

It is at least as likely as not that the Veteran's hemorrhoids are related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming his hemorrhoids are related to active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Upon review of all evidence of record, the Board finds that service connection for the Veteran's hemorrhoid claim is warranted.

As a preliminary matter, the Board notes that the Veteran participated in active combat and was awarded the Bronze Star and Combat Action Medal.  Thus, the combat presumption for combat-related injuries or diseases, under which a veteran's lay statements alone regarding service incurrence must generally be presumed credible if consistent with the circumstances, conditions or hardships of such service (absent clear and convincing evidence to the contrary).  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).

Here, in conjunction with the Veteran's credible statements, the Veteran's personnel and service treatment records reflect that the Veteran rode in vehicle and walked/patrolled for more than 12 hours a day during his last tour in Iraq.  Further, the Veteran indicated that he had continuous symptoms of hemorrhoids since service.  Moreover, the private treatment records reflect that the Veteran had numerous external and internal hemorrhoids which caused significant bleeding and required surgical intervention shortly after he left service.  

Therefore, while the Veteran's statement alone are not sufficient to establish a nexus between his hemorrhoids and active service, the medical evidence supports the Veteran's assertion that he had continuous symptoms since active given the nature and severity of his hemorrhoids shortly after service.  Additionally, the Board notes that the evidence does not contain any negative medical evidence, including medical opinions, regarding the etiology of the Veteran's hemorrhoids.  

As such, the Board finds that the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise, and service connection should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or assist, such error was harmless and need not be further considered.  

Additionally, it is noted that this appeal was remanded by the Board in June 2013 in order to provide the Veteran with an opportunity to attend a Travel Board Hearing.  While the Veteran has not been provided with a hearing, the Board is now satisfied that there was substantial compliance with this Remand and any error to the Veteran in not providing a hearing is not prejudicial given that the Board is granting in full the benefit sought on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  



ORDER

Service connection for hemorrhoids is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


